Citation Nr: 1229938	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-17 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for tinea crurie of the groin.

3.  Entitlement to service connection for a shoulder rash.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to December 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested to testify before a member of the Board in Washington, D.C., and a Board hearing was duly scheduled for August 2012.  Thereafter, however, the Veteran withdrew his hearing request.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

In June 2012, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to higher initial ratings for GERD and tinea crurie of the groin and entitlement to service connection for a shoulder rash. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issues of entitlement to higher initial ratings for GERD and tinea crurie of the groin and entitlement to service connection for a shoulder rash by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a statement received by the Board in June 2012, the Veteran indicated that he wished to withdraw his appeal with respect to the issues of entitlement to higher initial ratings for GERD and tinea crurie of the groin and entitlement to service connection for a shoulder rash.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in these matters, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. § 7105. 


ORDER

The appeal for entitlement to an initial rating in excess of 10 percent for GERD is dismissed.

The appeal for entitlement to an initial compensable rating for tinea crurie of the groin is dismissed.

The appeal for entitlement to service connection for a shoulder rash is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


